UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7631


ERIC JOSEPH DEPAOLA,

                Plaintiff - Appellant,

          v.

BRADLEY TAYLOR, Corrections Officer; MARK D. MULLINS,
Corrections    Sergeant;   LAFAYETTE   FLEMING,   Corrections
Lieutenant; STACY MULLINS, Corrections Captain; TONY ADAMS,
Corrections Institutional Investigator; STANLEY, Corrections
Officer, Unknown; CHRISTOPHER DUTTON, Corrections Officer;
TRACY S. RAY, Warden; BRADLEY RAMEY, Corrections Officer;
MICHAEL   PHIPPS,   Corrections  Officer;   BRANDON  ROBERTS,
Corrections officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00398-SGW-PMS)


Submitted:   March 13, 2012                 Decided:   March 27, 2012


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Joseph DePaola, Appellant Pro Se.     John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric   Joseph   DePaola       appeals   the   district   court’s

orders granting the Defendants summary judgment in part on his

42 U.S.C. § 1983 (2006) complaint and entering judgment pursuant

to the jury’s verdict in favor of the Defendants.                    We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court, DePaola

v. Taylor, No. 7:10-cv-00398-SGW-PMS (W.D. Va. Nov. 18, 2011),

and deny DePaola’s motion for production of a transcript at the

Government’s expense.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and    argument   would   not    aid   the

decisional process.

                                                                     AFFIRMED




                                      2